AO 72A
(Rev. 8/82)

 

 

In the Anited States District Court
Sor the Southern District of Georgia

Brunswick Division
JAMES O. SAMUEL, II, *
*
Petitioner, * CIVIL ACTION NO.: 2:19-cv-109

ok

Vv. :

*

WARDEN OF FCI JESUP, e
ok

*

Respondent.

ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 3. Petitioner James Samuel (“Samuel”)
did not file Objections to this Report and Recommendation.
Accordingly, the Court ADOPTS the Magistrate Judge’s Report and
Recommendation, DISMISSES without prejudice Samuel’s 28 U.S.C.
§ 2241 Petition for failure to follow this Court’s directive,
and DIRECTS the Clerk of Court to CLOSE this case and enter the
appropriate judgment of dismissal. Additionally, the Court

DENIES Samuel in forma pauperis stat n app

SO ORDERED, this fe a Ze, 7 2019:

 

HON ee GODBEY WOOD, JUDGE
UNITED’STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 
